Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
June 11, 2008 by and between Superior Essex Inc. (the “Company”) and Stephen M.
Carter (“Executive”).

     WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated as of November 10, 2003, as amended and restated on March 10,
2006 and on March 19, 2008 (the “Original Agreement”);

     WHEREAS, the Company has, contemporaneous with the execution of this
Agreement, entered into an Agreement and Plan of Merger, dated as of June 11,
2008, among the Company and LS Cable, Inc. (“Parent”) (such Agreement and Plan
of Merger, the “Merger Agreement”), pursuant to which an indirect wholly owned
Delaware Subsidiary will merge with an into the Company and the Company will
become a subsidiary of Parent; and

     WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement as set forth herein, effective as of the Purchase Time (as defined in
the Merger Agreement);

     THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Company and Executive amend and
restate the Original Agreement as follows:

1. Effectiveness; Term of Employment.

     (a) This Agreement shall only take effect subject to the occurrence of, and
upon, the Purchase Time under the Merger Agreement. Upon the termination of the
Merger Agreement prior to the occurrence of the Purchase Time, this Agreement
shall be null and void, and the Original Agreement shall remain in effect in
accordance with its terms.

     (b) Subject to the provisions of Section 8 of this Agreement, Executive
shall be employed by the Company for a period commencing at the Purchase Time
(the date on which the Purchase Time occurs, the “Commencement Date”) and ending
on the second anniversary of the Commencement Date (the “Employment Term”) on
the terms and subject to the conditions set forth in this Agreement; provided,
however, that the Employment Term shall be automatically extended for
consecutive additional one-year periods, unless the Company or Executive
provides the other party hereto not less than 90 days prior written notice
before each scheduled expiration of the Employment Term that the Employment Term
shall not be so extended. The occurrence of a Change in Control (as defined
herein) shall not affect the Employment Term.

2. Position.

     (a) During the Employment Term, Executive shall serve as the Chief
Executive Officer (“CEO”) of the Company. In such position, Executive shall have
such duties

--------------------------------------------------------------------------------

and authority, consistent with such position with the Company, as shall be
determined from time to time by the Board of Directors of the Company (the
“Board”) and Parent. During the Employment Term, Executive also shall serve as a
member of the Board without additional compensation.

     (b) During the Employment Term, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere, in any
significant respect, with the rendition of such services either directly or
indirectly, without the prior written consent of the Board. The current outside
positions of Executive are listed on Exhibit A attached hereto. Notwithstanding
the foregoing, Executive may, without the prior approval of the Board, (i) make
and manage personal business investments of Executive’s choice (and, in so
doing, may serve as an officer, director, agent or employee of entities and
business enterprises that are related to such personal investments) and (ii)
serve in any capacity with any civic, educational or charitable organization or
any governmental entity or trade association; provided that in each case, and in
the aggregate, such activities do not conflict or interfere, in any significant
respect, with the performance of Executive’s duties hereunder or conflict with
Section 9.

     3. Base Salary. During the Employment Term, the Company shall pay Executive
a base salary at the annual rate of $840,000, payable in regular installments in
accordance with the Company’s usual payment practices (but not less often than
monthly). Executive’s base salary shall be reviewed annually by the Board, and
Executive shall be entitled to such increases in the base salary, if any, as may
be determined from time to time in the sole discretion of the Board. Once
increased, such base salary shall not be decreased. Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as the “Base
Salary”.

4. Bonuses.

     (a) Signing Bonus. On the later of (i) January 2, 2009 or (ii) the third
business day following the Commencement Date, the Company shall pay to Executive
a signing bonus equal to three million four hundred sixty five thousand dollars
($3,465,000) (the “Signing Bonus”).

     (b) Retention Bonus. On the date that is eighteen (18) months following the
Commencement Date (the “Retention Bonus Payment Date”), the Company shall pay to
Executive a retention bonus equal to one million one hundred fifty five thousand
dollars ($1,155,000) (the “Retention Bonus”), subject to Executive’s continued
employment with the Company through the Retention Bonus Payment Date.

     (c) Annual Bonus. With respect to each full fiscal year during the
Employment Term, Executive shall be eligible to earn an annual bonus award (an
“Annual Bonus”) based upon the achievement of certain performance targets, as
reasonably established by the Board in good faith after consultation with
Executive; provided, however, that Executive shall have a target Annual Bonus of
100% of the Base Salary, subject to Executive’s achievement of such performance
targets; and provided, further, that Executive’s minimum bonus amount for
calendar year 2008 shall be equal to 100% of Base Salary, it being understood

2

--------------------------------------------------------------------------------

that entitlement to payment of such minimum amount shall be subject to continued
employment through December 31, 2008, provided, further, that if Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason prior to December 31, 2008, the Executive shall be paid an amount equal
to the product of (x) 100% of Base Salary and (y) a fraction, the numerator of
which is the number of days in calendar year 2008 through the Date of
Termination and the denominator of which is 365 (the “2008 Pro Rata Bonus”).

     5. Long-Term Incentive Arrangements. The Board shall establish a long-term
cash incentive award program (the “LTIP”) based on the achievement of certain
performance targets during the performance period not to exceed five years
established by the Board in good faith after consultation with Executive
commencing with 2009. Such performance targets shall be established by the Board
in good faith after consultation with Executive prior to January 1, 2009.
Executive’s target payout under such plan shall be equal to the product of 250%
of Base Salary for each year of the performance period.

     6. Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in the Company’s employee benefit plans as in effect
from time to time (collectively, the “Employee Benefits”), on the same basis as
those benefits generally are made available to other senior executives of the
Company, commensurate with Executive’s position with the Company. The Company
shall honor its obligations under its Amended and Restated Senior Executive
Retirement Plan as in effect on the date hereof (the “SERP”) and shall maintain
the SERP without amendment adverse to Executive at least through the end of
calendar year 2008.

7. Business Expenses and Perquisites.

     (a) Business and Other Expenses. During the Employment Term, reasonable
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies; provided, however, (i) Company shall pay the expenses not later than
the end of the calendar year following the calendar year in which the expenses
are incurred, (ii) the amount of such expenses that Company is obligated to pay
in any given calendar year shall not affect the expenses that Company is
obligated to pay in any other calendar year, and (iii) Executive’s right to have
Company pay such expenses may not be liquidated or exchanged for any other
benefit.

     (b) Perquisites. While employed hereunder, Executive shall be entitled to
(i) any perquisites that generally are made available to other senior executives
of the Company and (ii) those perquisites set forth on Exhibit B attached
hereto.

     8. Termination. The Employment Term and Executive’s employment hereunder
may be terminated by either party at any time and for any reason in the manner
provided herein upon 60 days’ notice. Notwithstanding any other provision of
this Agreement, the provisions of this Section 8 shall exclusively govern
Executive’s rights upon termination of employment with the Company and its
affiliates. Subject to Section 12(h) hereof, whenever this Agreement provides
for the payment of a lump sum benefit following termination of employment, such
payment shall be made within 30 days after the employment termination date,
subject to the execution and non-revocation of the release referred to in
Section 8(h).

3

--------------------------------------------------------------------------------

     (a) By the Company for Cause or Resignation by Executive without Good
Reason.

     (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause and shall terminate automatically upon
Executive’s resignation without Good Reason; provided, however, that Executive
will be required to give the Company at least 60 days advance written notice of
a resignation without Good Reason.

     (ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s
continued willful failure substantially to perform Executive’s duties hereunder
(other than as a result of total or partial incapacity due to physical or mental
illness) following written notice by the Company to Executive of such failure,
(B) dishonesty in the performance of Executive’s duties hereunder, (C)
Executive’s conviction of, or plea of guilty or nolo contendere to, a crime
constituting (y) a felony under the laws of the United States or any state
thereof or (z) a misdemeanor involving misconduct by Executive in his personal
or professional conduct punishable by imprisonment of more than three days or a
fine in excess of $5,000 (other than a traffic violation), which is reasonably
likely to damage the business, prospects or reputation of the Company or any of
its affiliates in any respect, (D) Executive’s willful malfeasance or willful
misconduct in connection with Executive’s duties hereunder or any act or
omission which is injurious (other than in some immaterial or de minimis
respect) to the financial condition or business reputation of the Company or any
of its affiliates or (E) Executive’s breach of the provisions of Section 9 or 10
of this Agreement (other than a breach which is insubstantial and insignificant,
taking into account all of the circumstances); provided, however, that any event
described in clauses (A), (B) and (D) of this Section 8(a)(ii) shall constitute
Cause only if Executive fails to cure such event, to the reasonable satisfaction
of the Board, within 10 days after receipt from the Company of written notice of
the event which constitutes Cause.

     (iii) If Executive’s employment is terminated by the Company for Cause or
if Executive resigns without Good Reason:

(A) Executive shall be entitled to receive:

(I) the Base Salary through the date of termination;

     (II) any Annual Bonus earned but unpaid as of the date of termination for
any previously completed fiscal year;

     (III) reimbursement for any unreimbursed business expenses properly
incurred by Executive in accordance with Company policy prior to the date of
Executive’s termination;

     (IV) such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company or any of its affiliates,
including, without limitation, any vested accrued benefit under the SERP; and

4

--------------------------------------------------------------------------------

     (V) The Signing Bonus, if not theretofore paid (the amounts described in
clauses (I) through (V) hereof being referred to as the “Accrued Rights”); and

     (B) With respect to the LTIP (I) in the event that the Company terminates
Executive’s employment for Cause, Executive shall forfeit all rights and
entitlements with respect to such award, whether or not vested, as of the date
of termination of his employment and (II) in the case of Executive’s resignation
without Good Reason, the vested portion of Executive’s award under the LTIP as
of the date of termination of his employment shall be paid to Executive, in
accordance with and subject to the terms of the LTIP, on the date on which the
LTIP payment is paid to active participants in the LTIP, and Executive shall
forfeit all rights to the unvested portion of such award.

     Following such termination of Executive’s employment by the Company for
Cause or resignation by Executive without Good Reason, except as set forth in
this Section 8(a)(iii), or Sections 12(h), (l), (n) and (o), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

(b) Disability or Death.

     (i) The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death, and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore
reasonably likely to be unable for a period of six consecutive months or for an
aggregate of nine months in any twelve consecutive month period to perform
Executive’s material duties (such incapacity is hereinafter referred to as
“Disability”). Any question as to the existence of the Disability of Executive
as to which Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and Executive
shall be final and conclusive for all purposes of the Agreement.

     (ii) Upon termination of Executive’s employment hereunder for Disability or
death:

     (A) Executive or Executive’s estate (as the case may be) shall be entitled
to receive

(I) the Accrued Rights; and

     (II) an Annual Bonus for the fiscal year in which Executive’s termination
occurs, payable in a lump sum payment within 30 days after the date of
termination, equal to the greater of (i) a pro-rata portion of Executive’s
target Annual Bonus for such year (determined by multiplying the target Annual
Bonus by a fraction, the numerator of which is the number of days during the
performance year that Executive is employed

5

--------------------------------------------------------------------------------

by the Company and the denominator of which is 365), or (ii) such other amount
as may be provided in the Company’s annual bonus plan for the fiscal year in
which Executive’s termination occurs

     (B) If such termination occurs prior to the end of calendar year 2008,
Executive shall receive an amount under the SERP equal to the amount to which
Executive would have been entitled had Executive remained employed through the
end of calendar year 2008 and had Executive’s compensation during such period
been that required by Sections 3 and 4(b) (the “SERP Benefits”); and

     (C) With respect to the LTIP, the vested portion of Executive’s award under
the LTIP as of the date of termination of his employment shall be paid to
Executive (including without limitation any Interim LTIP Payout), in accordance
with and subject to the terms of the LTIP, on the date(s) on which the LTIP
payments are paid to active participants in the LTIP, and Executive shall
forfeit all rights to the unvested portion of such award; provided, that for
purposes of determining the vested portion of the LTIP award under this
paragraph (B), Executive shall be given credit for one additional year of
service.

     Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii), or Sections 12(h), (l), (n) and
(o), Executive shall have no further rights to any compensation or any other
benefits under this Agreement.

     (c) By the Company without Cause or Resignation by Executive for Good
Reason.

     (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause (other than by reason of death or
Disability) or by Executive’s resignation for Good Reason.

     (ii) For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s written consent, (A) a reduction, which either alone or when taken
together with all other such reductions, equals more than 10 percent of
Executive’s Base Salary as then in effect, (B) a reduction, which either alone
or when taken together with all other such reductions, equals more than 10
percent of Executive’s annual bonus opportunity or a material reduction by the
Company of benefits to which Executive is entitled (other than an overall
reduction in benefits that affects substantially all full-time employees of the
Company), (C) Executive’s removal from the position of CEO of the Company, (D) a
material adverse change in Executive’s authority, duties and responsibilities
from those in effect immediately following the Commencement Date, (E) a
relocation of Executive’s principal place of employment with the Company of more
than 35 miles from the Atlanta, Georgia metropolitan area, (F) the Company’s
failure to pay amounts to which Executive is entitled under this Agreement, or
(G) the Company’s giving written notice that it elects not to extend the
Employment Term pursuant to Section 1 of this Agreement (but this clause (G)
shall apply only if Executive would be less than age 62 at the end of the
Employment Term); provided that any event described in clauses (A) through (F)
above shall constitute Good Reason only if the Company fails to cure such event
within 30 days after receipt from Executive of written notice of the event which
constitutes Good Reason; and provided,

6

--------------------------------------------------------------------------------

further, that Good Reason shall cease to exist for an event described in clauses
(A) through (F) above one hundred eighty (180) days following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.

     (iii) Other than as provided in Section 8(c)(iv) below, if Executive’s
employment is terminated by the Company without Cause (other than by reason of
death or Disability) or if Executive resigns for Good Reason:

(A) Executive shall be entitled to receive

(I) the Accrued Rights;

     (II) within 30 days following the date of termination, a lump sum severance
payment equal to (a) if such termination of employment occurs before the
Retention Bonus Payment Date, the Retention Bonus or (b) the product of (i) (A)
if such termination of employment occurs on or after the Retention Bonus Payment
Date and on or prior to the second anniversary of the Commencement Date, 0 or
(B) if such termination of employment occurs after the second anniversary of the
Commencement Date, 2 and (ii) the sum of (A) Executive’s then Base Salary plus
(B) Executive’s target Annual Bonus for the fiscal year in which Executive’s
termination pursuant to this Section 8(c)(iii) occurred; provided, that the
amount described in this clause (II) shall be in lieu of any other cash
severance payable to Executive under any other plans, programs or arrangements
of the Company or its affiliates (but excluding the SERP) up to the amount
described in this clause (II); and

     (III) subject to Executive’s continued compliance with the provisions of
Sections 9 and 10 of this Agreement (other than a breach that is insubstantial
and insignificant, taking into account all of the circumstances), for a number
of years following the date of termination of employment equal to (i) if such
termination of employment occurs on or before the second anniversary of the
Commencement Date, 2.75, or (ii) if such termination of employment occurs after
the second anniversary of the Commencement Date, 2 (the “Welfare Benefits
Continuation Period”), continued participation in the health and welfare plans
maintained by the Company or any of its affiliates as in effect from time to
time during the Welfare Benefits Continuation Period, on the same basis as the
Company and its affiliates provides such plans for its then actively employed
executives (which may include, without limitation, medical, dental, disability
and life insurance), and the Company and Executive shall share the costs of the
continuation of such coverage in the same proportion as such costs were shared
immediately prior to Executive’s termination; provided, however, that (i) such
participation shall terminate, or the benefits under such plan shall be reduced,
if and to the extent Executive becomes covered (or is eligible to become
covered) during such period by



7



--------------------------------------------------------------------------------

plans of a subsequent employer or other entity to which Executive provides
services providing comparable benefits or if Executive fails to pay any required
contribution or premium, (ii) during the Welfare Benefits Continuation Period,
the benefits provided in any one calendar year shall not affect the amount of
benefits to be provided in any other calendar year, and (iii) the reimbursement
of an eligible expense must be made no later than December 31 of the year after
the year in which the expense was incurred. With respect to the health benefits
provided during the Welfare Benefits Continuation Period, (i) Executive shall
make a timely election to continue coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”); (ii) Executive shall
pay the full monthly premium cost of medical coverage during the Welfare Benefit
Continuation Period, which monthly premium cost shall be the monthly COBRA
premium during the COBRA health care continuation coverage period under section
4980B of the Code or, after the COBRA continuation period, such amount as is
equal to the Company’s deemed cost of such medical coverage for Executive which
shall be determined actuarially by the Company’s advisors (the “Applicable
Premium”); (iii) during the Welfare Benefit Continuation Period, the Company
shall pay the Executive an amount equal to the 135% of the Applicable Premium
described above (the “Advance Premium”), as in effect from time to time, which,
subject to Section 13(d), shall be made in advance on the first business day of
each month, commencing with the month immediately following the Executive’s date
of termination, provided that, subject to Section 13(d), the first such payment
shall be made within thirty (30) days after the Executive’s termination date.
The Employer shall have no further obligation to pay the Advance Premium after
the earlier of: (A) Executive ceasing to participate in the health and welfare
plans maintained by the Company or any of its affiliates as in effect from time
to time during the Welfare Benefits Continuation Period and (B) the end of the
Welfare Benefit Continuation Period. Such coverage shall be credited against the
time period that Executive and Executive’s dependents are entitled to receive
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended. Executive’s rights pursuant to this Section 8(c)(iii)(A)(III))
shall not be subject to liquidation or exchange for another benefit; and

     (IV) if such termination occurs during calendar year 2008, the 2008 Pro
Rata Bonus; and

(V) the SERP Benefits; and

     (B) With respect to the LTIP, the vested portion of Executive’s award under
the LTIP as of the date of termination of his employment shall be paid to
Executive (including without limitation any Interim LTIP Payout), in accordance
with and subject to the terms of the LTIP, on the date(s) on which the LTIP
payments are paid to active participants in the LTIP, and Executive shall
forfeit

8

--------------------------------------------------------------------------------

all rights to the unvested portion of such award; provided, that for purposes of
determining the vested portion of the LTIP award under this paragraph (B),
Executive shall be given credit for a number of additional years of service
equal to (i) if such termination of employment occurs on or before the second
anniversary of the Commencement Date, 2.75, or (ii) if such termination of
employment occurs after the second anniversary of the Commencement Date, 2.

     (iv) Following Executive’s termination of employment by the Company without
Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this Section
8(c), or Sections 12(h), (l), (n) and (o), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

     (d) Effect of a Change in Control on LTIP Awards. Notwithstanding the
provisions of subsection (c) above, upon a Change in Control, Executive’s
outstanding LTIP award shall be fully vested. For purposes of this Agreement,
the term Change in Control means:

(i) any “person” as such term is used in Sections 13(d) and 14(d) of the 1934
Act (other than Parent or any person controlled, directly or indirectly, by
Parent or any trustee (the “Parent Group”) or other fiduciary holding securities
under any employee benefit plan of the Company), becoming the beneficial owner
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities (including,
without limitation, securities owned at the time of any increase in ownership);
or

(ii) the sale of all or substantially all of the assets of the Company to, any
other corporation or other entity, other than a member of the Parent Group.

     (e) Expiration of Employment Term. Unless the parties otherwise agree in
writing, continuation of Executive’s employment with the Company beyond the
expiration of the Employment Term shall be deemed an employment at-will and
shall not be deemed to extend any of the provisions of this Agreement and
Executive’s employment may thereafter be terminated at will by either Executive
or the Company; provided that the provisions of Sections 9, 10, 11 and 12(n) of
this Agreement shall survive any termination of this Agreement or Executive’s
termination of employment hereunder; and provided further that if Executive
shall have given notice of intent to resign for Good Reason pursuant to clause
8(c)(ii)(G) as a result of the Company’s election not to extend the Employment
Term, the provisions of Section 8(c) and Sections 12(h), (l) and (o) shall
continue to apply with respect to such resignation.

     (f) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by Notice of Termination to the other party hereto in accordance
with Section 12(i) hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall

9

--------------------------------------------------------------------------------

indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.

     (g) Board/Committee Resignation. Upon termination of Executive’s employment
for any reason, Executive shall be deemed to have resigned, as of the date of
such termination and to the extent applicable, from the Board (and any
committees thereof) and the board of directors (and any committees thereof) of
any of the Company’s affiliates. Executive agrees to execute any documentation
reasonably requested by the Company to evidence such resignation, but
Executive’s failure to comply shall not affect the resignation, which is
automatic.

     (h) Execution of Release of All Claims. Upon termination of Executive’s
employment for any reason, Executive agrees to execute a release of all claims
against the Company and its shareholders, and any of their respective
subsidiaries, affiliates, shareholders, partners, directors, officers, employees
and agents (the “Protected Group”), substantially in the form attached hereto as
Exhibit C. Notwithstanding anything set forth in this Agreement to the contrary,
upon termination of Executive’s employment for any reason, Executive shall not
receive any payments or benefits to which Executive may be entitled hereunder
(other than those which by law cannot be subject to the execution of a release)
if Executive fails to execute and not revoke such release within 20 days
following the date of termination.

     (i) Recoupment Policy. Executive acknowledges and agrees that any incentive
compensation he receives from the Company, pursuant to an incentive program of
the Company becoming effective on or after January 1, 2008, will be subject to
recoupment pursuant to the terms of that certain Incentive Compensation
Recoupment Policy adopted by the Compensation Committee of the Board on March 6,
2008, or any replacement policy or policies adopted by the Board or the
Compensation Committee setting forth standards for seeking the return
(recoupment) from executive officers of incentive payments if such payments were
inflated due to financial results that are later restated; provided that any
such replacement policy that would have a material adverse affect on Executive
shall only be effective prospectively.

9. Non-Competition.

     (a) Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its affiliates and accordingly agrees as
follows:

     (i) During the Employment Term and, for a period of twenty four months
following the date Executive ceases to be employed by the Company for any
reason, Executive will not, whether on Executive’s own behalf or on behalf of or
in conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company, the wire or cable business of any client or
prospective client:

     (A) with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding Executive’s termination of
employment;

10

--------------------------------------------------------------------------------

     (B) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one year period immediately
preceding Executive’s termination of employment; or

     (C) for whom Executive had direct or indirect responsibility during the
one-year period immediately preceding Executive’s termination of employment.

     (ii) During the Employment Term and, for a period of twenty four months
following the date Executive ceases to be employed by the Company for any
reason, Executive will not directly or indirectly:

     (A) engage in any business that manufactures or distributes wire or cable
in any geographical area that is within 100 miles of any geographical area where
the Company or its affiliates manufactures or distributes wire or cable (a
“Competitive Business”);

     (B) enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

     (C) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

     (D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.

     (iii) Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (a) is not a controlling person of, or a
member of a group which controls, such person and (b) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

     (iv) During the Employment Term and, for a period of twelve months
following the date Executive ceases to be employed by the Company for any reason
(the “Restricted Period”), Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any Person, directly or indirectly:

     (A) solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates; or

     (B) hire any such employee who was employed by the Company or its
affiliates as of the date of Executive’s termination of employment with the
Company or who left the employment of the Company or its affiliates coincident

11

--------------------------------------------------------------------------------

with, or within one year prior to or after, the termination of Executive’s
employment with the Company.

     (v) During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
affiliates any consultant then under contract with the Company or its
affiliates.

     (b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 9 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. Executive agrees to cooperate in good faith
with Parent in any valuation of the covenants under this Section 9 for purposes
of Section 280G of the Code.

10. Confidentiality and Non-Disparagement.

(a) Confidentiality.

     (i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (y) retain or use for the benefit, purposes or
account of Executive or any other Person, or (z) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

     (ii) “Confidential Information” shall not include any information that is
(A) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (B) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (C) required by
law to be disclosed; provided, however, that Executive shall give prompt written
notice to the Company of such requirement, disclose no more information than is
so required, and cooperate (at the Company’s expense) with any attempts by the
Company to obtain a protective order or similar treatment.

12

--------------------------------------------------------------------------------

     (iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall: (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company (at the Company’s expense) regarding the
delivery or destruction of any other Confidential Information of which Executive
is or becomes aware.

(b) Non-Disparagement.

     (i) Executive shall not at any time make any oral or written statement
about the Company, its affiliates or its shareholders, regarding any of the
foregoing’s financial status, business, compliance with laws, ethics,
shareholders, partners, personnel, directors, officers, employees, consultants,
agents, services, business methods or otherwise, which is intended or reasonably
likely to disparage any member of the Protected Group, or otherwise degrade any
member of the Protected Group’s reputation in the business, industry or legal
community in which any such member operates; provided that Executive shall be
permitted to (A) make any statement that is required by applicable securities or
other laws to be included in a filing or disclosure document, (B) issue any
press release or public statement regarding the fact of a termination of
Executive’s employment, (C) defend himself against any statement made by the
Company that is intended or reasonably likely to disparage Executive or
otherwise degrade Executive’s reputation in the business, industry or legal
community in which Executive operates, only if Executive reasonably believes
that the statements made in such defense are not false statements and (D)
provide truthful testimony in any legal proceeding.

     (ii) The Company shall not issue any press release or make any public
statement about Executive which is intended or reasonably likely to disparage
Executive, or otherwise degrade Executive’s reputation in the business or
industry in which Executive operates; provided that the Company shall be
permitted to (A) make any statement that is required by applicable securities or
other laws to be included in a filing or disclosure document, (B) issue any
press release or public statement regarding the fact of a termination of
Executive’s employment, (C) defend itself against any statement made by
Executive that is intended or reasonably likely to disparage any member of the
Protected Group or otherwise degrade any member of the Protected Group’s
reputation in the business, industry or legal community in which such member of
the Protected Group operates, only if the Company reasonably believes that the
statements made in such defense are not false statements and (D) provide
truthful testimony in any legal proceeding.

     (c) Survival. The provisions of this Section 10 shall survive the
termination of Executive’s employment for any reason.

13

--------------------------------------------------------------------------------

     11. Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

12. Miscellaneous.

     (a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

     (b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

     (c) No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

     (d) Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

     (e) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company and which assumes in writing, or by operation of law, the obligations of
the Company hereunder. Upon such assignment, the rights and obligations of the
Company hereunder shall become the rights and obligations of such affiliate or
successor person or entity; provided, however, that, unless Executive consents
to such assignment (which consent shall not be unreasonably withheld), the
Company shall remain secondarily liable for any obligations hereunder.

     (f) No Set-Off; No Duty to Mitigate. The Company’s obligation to pay
Executive the amounts provided and to make the arrangements provided hereunder
shall not be

14

--------------------------------------------------------------------------------

subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement or otherwise,
nor shall the amount of any payment or benefits provided hereunder be reduced by
any compensation earned by Executive as a result of employment by another
employer except as provided in Section 8(c)(iii)(A)(III).

     (g) Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

     (h) Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) would otherwise be payable or distributable under this
Agreement by reason of Executive’s separation from service during a period in
which he is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A -3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

     (i) if the payment or distribution is payable in a lump sum, Executive’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh month following Executive’s separation from service; and

     (ii) if the payment or distribution is payable over time, the amount of
such non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated and Executive’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Executive’s death or the
first day of the seventh month following Executive’s separation from service,
whereupon the accumulated amount will be paid or distributed to Executive and
the normal payment or distribution schedule for any remaining payments or
distributions will resume.

     For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder (“Final 409A Regulations”), provided, however, that, as permitted in
the Final 409A Regulations, the Company’s Specified Employees and its
application of the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall
be determined in accordance with rules adopted by Parent, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Parent Group, including this Agreement.

     The Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. Within the time period
permitted by the applicable Treasury Regulations, the Company may, in
consultation with Executive, modify the Agreement, in the least restrictive
manner necessary and without any diminution in the value of the payments

15

--------------------------------------------------------------------------------

to Executive, in order to cause the provisions of the Agreement to comply with
the requirements of Section 409A of the Code, so as to avoid the imposition of
taxes and penalties on Executive pursuant to Section 409A of the Code.

     (i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.



  If to the Company:

150 Interstate North Parkway
Atlanta, Georgia 30339
Attention: Board Chair
Copy to: General Counsel

If to Executive:



To the most recent address of Executive set forth in the personnel records of
the Company.

     (j) Executive Representation. Executive hereby represents to the Company
that the execution and delivery of this Agreement by Executive and the Company
and the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

     (k) Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (other than the SERP and the
rights of Executive under such plan shall not be effected or limited by this
Agreement).

     (l) Cooperation. Executive shall provide Executive’s reasonable cooperation
in connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement. The
Company shall reimburse Executive for any reasonable out-of-pocket expenses
incurred in connection with Executive’s performance of obligations under this
Section 12(l) at the request of the Company and, following Executive’s
termination of employment hereunder, the Company shall pay Executive a fee at an
hourly rate of $300 for Executive’s performance of obligations under this
Section 12(l) at the request of the Company; provided that (i) Executive is not
receiving any payments pursuant to Section 8(c) of this Agreement at the time of
Executive’s performance of such obligations and (ii) Executive’s cooperation is
not in connection with any action, suit or proceeding in respect of which the
Company is providing or has provided any payments pursuant to Section 12(n) of
this

16

--------------------------------------------------------------------------------

Agreement. If Executive is entitled to be paid or reimbursed for any expenses
under this Section 12(l), the amount reimbursable in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. Executive’s rights to
payment or reimbursement of expenses pursuant to this Section 12(l) shall expire
at the end of 15 years after the date of termination of Executive’s employment
and shall not be subject to liquidation or exchange for another benefit.

     (m) Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

     (n) Indemnification. In the event Executive is made a party to any
threatened or pending action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, by reason of the fact that Executive is or was
performing services under this Agreement or as an employee, officer or director
of the Company, then, to the fullest extent permitted by applicable law, the
Company shall indemnify Executive against all expenses (including reasonable
attorneys’ fees), judgments, fines, and amounts paid in settlement, as actually
and reasonably incurred by Executive in connection therewith. Such
indemnification shall continue as to Executive even if Executive has ceased to
be an employee, officer or director of the Company and shall inure to the
benefit of Executive’s heirs and estate. In the event that both Executive and
the Company are made a party to the same third-party action, complaint, suit, or
proceeding, the Company will engage competent legal representation, and
Executive agrees to use the same representation at the Company’s expense;
provided that if counsel selected by the Company shall have a conflict of
interest that prevents such counsel from representing Executive, Executive may
engage separate counsel and the Company shall pay all reasonable attorneys’ fees
of such separate counsel (subject to Section 12(o)). In addition, the Company
agrees to continue and maintain a directors’ and officers’ liability insurance
policy covering Executive that is no less favorable than the policy covering
other directors and senior officers of the Company from time to time (or, to the
extent more favorable to Executive and if such coverage is available on
commercially reasonable terms, the policy covering other directors and senior
officers as of the date hereof).

     (o) Legal Fees. In the event of any dispute regarding the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement) the Company shall pay as incurred (within 10
days following the Company’s receipt of an invoice from Executive) at any time,
all reasonable attorneys’ fees and other costs and expenses incurred in
connection with such dispute (regardless of the outcome thereof), together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code, other than to the extent such fees, costs or expenses relate to claims
or defenses by the Executive that are frivolous or not made in good faith. The
reimbursement of such fees and other costs and expenses must be made no later
than March 15 of the year after the year in which the fees and other costs and
expenses were incurred; provided, that Executive shall have submitted in invoice
for such fees, costs and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees, costs and
expenses were incurred. Executive’s rights pursuant to this Section 12(o) shall
expire at the end of 15 years after the date of termination of Executive’s

17

--------------------------------------------------------------------------------

employment and shall not be subject to liquidation or exchange for another
benefit. The amount of such legal fees and expenses that Company is obligated to
pay in any given calendar year shall not affect the legal fees and expenses that
Company is obligated to pay in any other calendar year.

     (p) Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

     13. Authority. This Agreement has been duly approved and authorized by all
necessary action of the Company.

     14. Certain Additional Payments by the Company. (a) Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any Payment would be subject to the Excise Tax, then Executive shall be
entitled to receive an additional payment (the “Gross-Up Payment”) in an amount
such that, after payment by Executive of all taxes (and any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A of the Code, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 14(a), if it
shall be determined that the Executive is entitled to the Gross-Up Payment, but
that the Parachute Value of all Payments does not exceed 110% of the Safe Harbor
Amount, then no Gross-Up Payment shall be made to the Executive and the amounts
payable under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order: (i) Section
4(a) and (ii) Section 8(c)(iii)(B). For purposes of reducing the Payments to the
Safe Harbor Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. If the reduction of the amount payable under this
Agreement would not result in a reduction of the Parachute Value of all Payments
to the Safe Harbor Amount, no amounts payable under the Agreement shall be
reduced pursuant to this Section 14(a). The Company’s obligation to make
Gross-Up Payments under this Section 14 shall not be conditioned upon
Executive’s termination of employment.

     (b) Subject to the provisions of Section 14(c), all determinations required
to be made under this Section 14, including whether and when a Gross-Up Payment
is required, the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Ernst & Young LLP
(the “Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from Executive that there has been a Payment or such earlier
time as is requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, Executive may appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company; provided,
(i) the Company shall pay the fees and expenses of the

18

--------------------------------------------------------------------------------

Accounting Firm not later than the end of the calendar year following the
calendar year in which the related work is performed or the expenses are
incurred by the Accounting Firm (ii) the amount of the Accounting Fees that the
Company is obligated to pay in any given calendar year shall not affect the
Accounting Fees that the Company is obligated to pay in any other calendar year,
and (iii) the Executive’s right to have the Company pay such fees and expenses
may not be liquidated or exchanged for any other benefit. Any determination by
the Accounting Firm shall be binding upon the Company and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to Section
14(c) and Executive thereafter is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive.

     (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after Executive is informed in
writing of such claim. Executive shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that the Company desires to contest such claim, Executive shall:

     (i) give the Company any information reasonably requested by the Company
relating to such claim,

     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

     (iii) cooperate with the Company in good faith in order effectively to
contest such claim; and

     (iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses; provided, (i) the Company shall pay the costs and expenses not later
than the end of the calendar year following the calendar year in which the costs
and expenses are incurred, (ii) the amount of such costs and expenses that the
Company is obligated to pay in any given

19

--------------------------------------------------------------------------------

calendar year shall not affect the costs and expenses that the Company is
obligated to pay in any other calendar year, and (iii) the Executive’s right to
have the Company pay such costs and expenses may not be liquidated or exchanged
for any other benefit. Without limitation on the foregoing provisions of this
Section 14(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of Executive and direct Executive to sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
Executive to sue for a refund, the Company shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties) imposed with respect to such payment or with respect to
any imputed income in connection with such payment; and provided, further, that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which the
Gross-Up Payment would be payable hereunder, and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

     (d) If, after the receipt by Executive of a Gross-Up Payment or payment by
the Company of an amount on Executive’s behalf pursuant to Section 14(c),
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, Executive
shall (subject to the Company’s complying with the requirements of Section
14(c), if applicable) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after payment by the Company of an amount on Executive’s behalf
pursuant to Section 14(c), a determination is made that Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify Executive in writing of its intent to contest such denial of refund prior
to the expiration of 30 days after such determination, then the amount of such
payment shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

     (e) Any Gross-Up Payment, as determined pursuant to this Section 14, shall
be paid by the Company to Executive within five days of the receipt of the
Accounting Firm’s determination; provided, however, that, the Gross-Up Payment
shall in all events be paid no later than the end of Executive’s taxable year
next following Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in Section
14(c) that does not result in the remittance of any federal, state, local and
foreign income, excise, social security and other taxes, the calendar year in
which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 14, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of Executive, all or any portion of any
Gross-Up Payment, and Executive hereby consents to such withholding.

20

--------------------------------------------------------------------------------

     (f) Definitions. The following terms shall have the following meanings for
purposes of this Section 14:

     (i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

     (ii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.

     (iii) A “Parachute Value” of a Payment shall mean the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

     (iv) The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.



(signatures on following page)



21

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

Superior Essex Inc.    EXECUTIVE       /s/ David S. Aldridge                  
David S. Aldridge
Chief Financial Officer   /s/ Stephen M. Carter         
Stephen M. Carter
 


22

--------------------------------------------------------------------------------



EXHIBIT A





CURRENT POSITIONS



True Position – Director
The Corporate Executive Board Company – Director

23

--------------------------------------------------------------------------------



EXHIBIT B





PERQUISITES



(1)      The Company shall provide a car allowance to Executive in the amount of
$1,500 per month (which is intended to be inclusive of any income taxes owed by
Executive as a result of all or any portion of this allowance being determined
to be compensation to Executive and Executive will not receive additional
compensation to reimburse Executive for taxes with respect to the allowance).
Executive shall be responsible for all costs of operating and maintaining the
vehicle, including insurance, title, taxes and fuel. Subject to compliance with
the Company’s policies, the Company will reimburse or pay deductible business
expenses related to the use of the vehicle, subject to Company policies, such as
parking fees and fuel for business mileage.   (2)      The Company shall
reimburse Executive, in accordance with the Company’s telecommunications policy,
for the telecommunications and computing costs to provide Executive with an
effective office capability at home and while traveling.   (3)      The Company
agrees to pay the first $7,500 of reasonable expenses incurred by Executive per
year for financial planning and counseling in accordance with the Company’s
policy. Any expenses in excess of $7,500 per year shall be borne by Executive.  
  Notwithstanding the foregoing, (i) Company shall pay such reimbursements not
later than the end of the calendar year following the calendar year in which the
expenses are incurred, (ii) the amount of such expenses that Company is
obligated to pay in any given calendar year shall not affect the expenses that
Company is obligated to pay in any other calendar year, and (iii) Executive’s
right to have Company pay such expenses may not be liquidated or exchanged for
any other benefit.  

24

--------------------------------------------------------------------------------



EXHIBIT C





RELEASE



     In exchange for a portion of the benefits described in the attached Amended
and Restated Employment Agreement dated as of June 11, 2008 (the “Agreement”),
to which I agree I am not otherwise entitled, I hereby release Superior Essex
Inc. (the “Company”), its respective affiliates, subsidiaries, predecessors,
successors, assigns, officers, directors, employees, agents, stockholders,
attorneys, and insurers, past, present and future (the “Released Parties”) from
any and all claims of any kind which I now have or may have against the Released
Parties, whether known or unknown to me, by reason of facts which have occurred
on or prior to the date that I have signed this Release in connection with, or
in any way related to or arising out of, my employment or termination of
employment with the Company; provided that such released claims shall not
include any claims to enforce my rights (i) under, or with respect to, the
Agreement, (ii) to indemnification provided at law or pursuant to the Company’s
(or an affiliate’s) By-Laws or insurance or to directors’ and officers’
liability or employment practices insurance coverage, (iii) under COBRA or my
vested rights under benefit or incentive plans; or (iv) as a stockholder.
Notwithstanding the generality of the preceding sentence, such released claims
include, without limitation, any and all claims under federal, state or local
laws pertaining to employment, including the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section
2000e et seq., the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201
et seq., the Americans with Disabilities Act, as amended, 42 U.S.C. Section
12101 et seq., the Reconstruction Era Civil Rights Act, as amended, 42 U.S.C.
Section 1981 et seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C.
Section 701 et seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section
2601 et seq., and any and all state or local laws regarding employment
discrimination and/or federal, state or local laws of any type or description
regarding employment, including, but not limited to, any claims arising from or
derivative of my employment with the Company, as well as any and all claims
under state contract or tort law or otherwise.

     I hereby represent that I have not filed any action, complaint, charge,
grievance or arbitration against the Company or the Released Parties.

     I understand and agree that I must forever continue to keep confidential
all proprietary or confidential information which I learned while employed by
the Company, whether oral or written and as defined in the Agreement
(“Confidential Information”) and shall not make use of any such Confidential
Information on my own behalf or on behalf of any other person or entity, except
as specifically authorized by the Agreement.

     I expressly understand and agree that the Company’s obligations under this
Release and the Agreement are in lieu of any and all other amounts to which I
might be, am now or may become entitled to receive from any of the Released
Parties upon any claim whatsoever.

     I understand that I must not disclose the terms of this Release and the
Agreement to anyone other than my immediate family, financial advisors (if any)
and legal counsel and that I must immediately inform my immediate family,
financial advisors (if any) and legal counsel that they are prohibited from
disclosing the terms of this Release and the Agreement.

25

--------------------------------------------------------------------------------

     It is understood that I will not be in breach of the nondisclosure
provisions of this Release if I am required to disclose information pursuant to
a valid subpoena or court order, provided that I notify the Company (to the
attention of the General Counsel of the Company) as soon as practicable, but
prior to the time in which I am required to disclose information, that I have
received the subpoena or court order which may require me to disclose
information protected by this Release. Notwithstanding the foregoing, I also may
disclose the terms of this Release to government taxing authorities and/or the
SEC.

     I agree that any violation or breach by me of my nondisclosure obligations,
without limiting the Company’s remedies, shall give rise on the part of the
Company to a claim for relief to recover from me, before a court of competent
jurisdiction, any and all amounts previously paid to or on behalf of me by the
Company pursuant to Section 8 of the Agreement, but shall not release me from
the performance of my obligations under this Release.

     I will not apply for or otherwise seek employment with the Released Parties
without their written consent.

     I have read this Release carefully, acknowledge that I have been given at
least 21 days to consider all of its terms, and have been advised to consult
with an attorney and any other advisors of my choice prior to executing this
Release, and I fully understand that by signing below I am voluntarily giving up
any right which I may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. I also understand that I have a period of 7 days after signing
this Release within which to revoke my agreement, and that neither the Company
nor any other person is obligated to provide any benefits to me pursuant to the
Agreement until 8 days have passed since my signing of this Release without my
signature having been revoked. I understand that any revocation of this Release
must be received by the General Counsel of the Company within the seven-day
revocation period. Finally, I have not been forced or pressured in any manner
whatsoever to sign this Release, and I agree to all of its terms voluntarily. I
represent and acknowledge that no representation, statement, promise,
inducement, threat or suggestion has been made by any of the Released Parties or
by any other individual to influence me to sign this Release, except such
statements as are expressly set forth herein or in the Agreement.

This Release is final and binding and may not be changed or modified.

__________________                      
DATE    ___________________________
Stephen M. Carter 


26

--------------------------------------------------------------------------------